Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In page 10, paragraph 3, a “graph convolutional neural network 432” is mentioned as part of Fig. 4 but element 432 is not shown in Fig. 4. [Note: For examination purposes, the “graph convolutional network” is presumed to be element “431” in Drawing, Fig. 4].
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4, element 431.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 13 are rejected as unpatentable by Crabtree, et. al. US Pat. No. 6295367 (henceforth referred to as Crabtree) in view of Guler, et. al., US Pat. No. 9019381 (henceforth referred to as Guler).

Regarding Claim 1, Crabtree teaches a process of monitoring movement of objects comprising steps of: 
capturing an image from a video frame [(Crabtree, Fig. 1 and col. 4, line 33), “image acquisition module”]; 
decomposing the image into a plurality of regions based on density of surface features of objects in the regions [(Crabtree, Col. 5, line 20), “The region segmenter extracts regions from the video frames that likely correspond to objects to be tracked or identified in the scene” and then (Crabtree, Col. 7, line 16), “construct(s) a set of region clusters from the regions output by the region segmenter” based on constraints including the (Crabtree, Col. 7, line 16), “density of a region cluster”]; 
comparison of successive frames [(Crabtree, col. 6, line 27), “determining a correspondence between regions in consecutive video frames”]; 
construction of motion tracking graphs associated with said frames [(Crabtree, col. 6, line 28), “constructing tracks of objects through the scene over time based upon the correspondence determined between regions in consecutive video frames” (Crabtree, col. 6, line 56), “An OCG track is an ordered set or sequence of nodes from the OCG that represents the path of an object through the camera view for a short period of time”]; 
[(Crabtree, col. 24, line 32), “The track manager provides on-line access to active track information so that applications can retrieve current tracking information in real-time” … “current state of objects and object tracks in the camera view”]; 
formation of a motion trail [(Crabtree, col. 6, line 28), “constructing tracks of objects through the scene over time based upon the correspondence determined between regions in consecutive video frames”, (Crabtree, col. 30, line 50), “A TCG track (track correspondence graph) is an ordered set or sequence of nodes … that represents the complete path of an object through the scene or camera view”]; 
detection of changes in position of the objects [(Crabtree, col. 6, line 35), “Each node … represents an object to be tracked”, (Crabtree, col. 9, line 17), “The association of a node in one frame to a node in a next or previous frame is determined”. (Crabtree, col. 9, line 17 to col. 15, line 45) This section discusses how a node in a current frame is linked to an existing OCG track. (See also Crabtree, Fig. 4A, elem. 335)]; 
storage of detected position change information … [(Crabtree, col. 36, lines 11 and 20, and Fig. 29), “The track manager provides long-term storage of object tracks, as well as online access to current tracking information … consists of real-world coordinates, time stamps, and an object identifier”] 
Crabtree does not expressly disclose:
… in a local server or cloud server or both.
However, Guler teaches:
[(Guler, col. 8, line 11), “a server executable for use with the video tracking system”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guler into the system or method of Crabtree in order to (Guler, col. 1, line 30) allow the processor to be in one location or may be distributed over a network including a network of video cameras.

Regarding Claim 2, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 1 wherein the objects contain a set of typical or common surface features [(Crabtree, col. 18, line 27), “(A) real-world feature that is useful in person model matching skin color. Skin color may be useful alone, or in combination with size and location information of a region cluster”].

Regarding Claim 3, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 1 wherein the video frame is captured by a video camera [(Crabtree, Fig. 1), “Video Camera” and “Frame Grabber”].

Regarding Claim 4, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 2 wherein the objects are moving objects on a pathway [(Crabtree, col. 6, line 13), “The term "object" … is meant to include … vehicles, … and any other movable thing whose movement is desired to be tracked”].

Regarding Claim 5, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 2 wherein the objects are humans or animals [(Crabtree, col. 6, line 13), “The term "object" … is meant to include people, portions of a person …, animals, and any other movable thing whose movement is desired to be tracked”].

Regarding Claim 6, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 1 wherein at least one said region is a rectangular region [(Crabtree, col. 7, lines 25-30), “bounding box of the region cluster”].

Regarding Claim 13, the combination of Crabtree and Guler teaches its base claim. The combination further teaches a process as per claim 1 wherein at least one object is assigned a unique identification number for efficiently retrieving the motion trail of said object through its unique identification number [(Crabtree, col. 36, line 14), “A track data structure consists of real-world coordinates, time stamps, and an object identifier … (Crabtree, col. 36, line 24), the track manager provides on-line access to active track information so that applications can retrieve current tracking information”].

Claims 7-10 are rejected as unpatentable by Crabtree, et. al. US Pat. No. 6295367 (henceforth referred to as Crabtree) in view of Guler, et. al., US Pat. No. 9019381 (henceforth referred to as Guler) and in further view of Wang, et. al., US PG Pub. No. 20160335490 (henceforth referred to as Wang).

Regarding Claim 7, the combination of Crabtree and Guler teaches its base claim. The combination does not expressly disclose a process as per claim 1 wherein:
a plurality of said regions are categorized on the basis of number of objects per unit-area of the region.
However, Wang teaches:
a plurality of said regions are categorized on the basis of number of objects per unit-area of the region. [(Wang, para. 0057), “the crowd density is calculated, based on the detected number of persons in the region and area of the region” (Wang, para. 0057), the crowd is then classified according to crowd density into “above high, intermediate, and low density levels”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Crabtree and Guler in order to (Crabtree, col. 7, line 20) compare image information for a video frame with image information for a background image (which is periodically generated). Each region cluster comprises one or more regions that are hypotheses of objects in the scene to be detected and/or tracked.

Regarding Claim 8, the combination of Crabtree, Guler and Wang teaches its base claim. The combination further teaches a process as per claim 7 wherein a convex polygon is constructed for a set of said regions [(Guler, col. 8, line 2 and Fig. 8), “Edge polygon initializing wherein peripheral tracker supplies the best fit edge polygon within a training bounding-box”].

Regarding Claim 9, the combination of Crabtree, Guler and Wang teaches its base claim. The combination further teaches a process as per claim 8 wherein vertices of said polygon are centroids of said regions [Crabtree, (col. 16, line 59), “the centroid of the region cluster is projected on the corresponding side of the oriented bounding box for the region cluster”].

Regarding Claim 10, the combination of Crabtree, Guler and Wang teaches its base claim. The combination further teaches a process as per claim 8 wherein the polygons are decomposed into a plurality of tree data structures of image-patches wherein each image-patch comprises a group of pixels of one object [(Crabtree, (col. 30, line 26), “a list of tree data structures that contain track information about one or more objects”].

Claims 11-12 are rejected as unpatentable by Crabtree, et. al., US Pat. No. 6295367 (henceforth referred to as Crabtree) in view of Guler, et. al., US Pat. No. 9019381 (henceforth referred to as Guler) and in further view of Wang, et. al., US PG Pub. No. 20160335490 (henceforth referred to as Wang) and Chaudhry, et. al., US PG Pub. No. 20180012463 (henceforth referred to as Chaudhry).

Regarding Claim 11, the combination of Crabtree, Guler and Wang teaches its base claim. The combination does not expressly disclose a process as per claim 10 wherein:
efficient storage and retrieval of the group of pixels corresponding to an object is achieved as the group of pixels is a relatively lower resolution representation of said object.
However, Chaudhry teaches:
[(Chaudhry, para. 0133), “the event segments are stored at a lower display resolution than the raw video data. Storing the event segments at a lower display resolution enables the system to devote less time and resources to retrieving and processing the event segments”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chaudhry into the system or method of Crabtree, Guler and Wang in order to (Chaudhry, para. 0133) make the operating processes of storing, transmitting and retrieving run more efficiently and smoothly by using lower display resolution images.

Regarding Claim 12, the combination of Crabtree, Guler and Chaudhry teaches its base claim. The combination further teaches a process as per claim 11 wherein construction of a motion trail of an object is stored as a graph data structure [(Crabtree, col. 36, line 11-20), “The track manager provides long-term storage of object tracks, as well as on-line access to current tracking information.”] in addition to the low resolution image representation of said object [(Chaudhry, para. 0133), “the event segments are stored at a lower display resolution than the raw video data”].

Claim 14 is rejected as unpatentable by Crabtree, et. al., US Pat. No. 6295367 (henceforth referred to as Crabtree) in view of Guler, et. al., US Pat. No. 9019381 (henceforth referred to as 

Regarding Claim 14, the combination of Crabtree and Guler teaches its base claim. The combination does not expressly disclose a process as per claim 1 wherein: 
low memory requirement to store the motion trail data is achieved.
However, Hollander teaches:
low memory requirement to store the motion trail data is achieved [(Hollander, para. 102), discusses an online motion tracking session wherein a low resolution image metadata and discrete values of motion information of a moving object are transmitted instead of real-time moving images of the moving object in order to effectively reduce to a considerable extent the quantity of data that is required to be transmitted for proper operation of the system that includes a client memory device].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hollander into the system or method of Crabtree and Guler in order to improve the transmission efficiency of tracking data. The reduced memory and storage requirement is a direct result of reducing the file sizes to be transmitted.

Claim 15 is rejected as unpatentable by Crabtree, et. al., US Pat. No. 6295367 (henceforth referred to as Crabtree) in view of Guler, et. al., US Pat. No. 9019381 (henceforth referred to as 

Regarding Claim 15, the combination of Crabtree and Guler teaches its base claim. The combination does not expressly disclose a process as per claim 1 wherein:
storage requirement is reduced by streaming of the motion trail data and it’s storing at the cloud server done at intermittent intervals instead of continuously 
However, Chaudhry teaches:
storage requirement is reduced by streaming of the motion trail data [(Chaudhry, para. 0133), “Storing the event segments at a lower display resolution enables the system to devote less time and resources to retrieving and processing the event segments … ” wherein (Chaudhry, para. 0133) “Event features data” include “tracked motion objects … information regarding features of the motion objects”] and it’s storing at the cloud server [(Chaudhry, para. 0206), “the video stream uploaded for cloud storage is at a lower quality than the video segments uploaded for motion event processing”] done at intermittent intervals instead of continuously [(Chaudhry, para. 0076), “server system retrieves and transmits the data at appropriate times (e.g., at regular intervals, upon receiving a request from a user, etc.)”]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chaudhry into the system or method of Crabtree and Guler in order to enable real-time motion tracking and data retrieval by employing strategies that would minimize the amount of data to be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swaminathan, et. al. (US PG Pub. No. 20100316298) teaches a system and method track a face moving through multiple frames of a video sequence. A predicted position of a face in a video frame is obtained. A search is performed to determine appearance model similarity values of a detected face. Motion and appearance probabilities of the detected face are obtained, and the detected face in the video frame is associated with a track as a function of a joint probabilistic data association filter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666